Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kathleen Kicinski, a former employee of Defendant North Carolina A & T University (“University”), appeals the district court’s order granting the University’s Fed.R.Civ.P. 12(c) motion for judgment oh the pleadings in her employment discrimination action. We have reviewed the district court’s ruling de novo, see Butler v. United States, 702 F.3d 749, 751-52 (4th Cir.2012) (setting forth standard of review), cert. denied, — U.S. -, 133 S.Ct. 2398, 185 L.Ed.2d 1105 (2013), in conjunction with the relevant record and the parties’ briefs, and discern no reversible error. Accordingly, we affirm the district court’s order. See Kicinski v. N.C. A & T State Univ., No. 1:11-cv-00351-CCE-LPA (M.D.N.C. Jan. 6, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.